Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun Lee 4/9/2021.

The application has been amended as follows: 
1. (Currently Amended) A modularized structure of switch wire connection device comprising an assembly of a wire connection module and an electrical contact component, the wire connection module having a case with a geometrical cross section, the case including a main end wall, a mounting side and an enclosure side connected with the main end wall and a subsidiary end wall connected with the mounting side and the enclosure side to together define a chamber for receiving the electrical contact component, the electrical contact component including a conductive member, a control member for making the conductive member form a normally open module and a normally closed module, and a fixing body assembled with a metal leaf spring configured for elastically biasing a conductive wire against the conductive member; ; wherein the case of the wire connection module is a semi- cylindrical structure, the main end wall and the mounting side being respectively formed with a main opening and a lateral opening in communication with the Page 4 of 24MR2225-304/CIPAppl. No. 16/556,613Reply to Office Action dated 12/2/2020chamber.
6. (Currently amended) The modularized structure of switch wire connection device as claimed in claim 2, wherein at least one of the first and second sides of the assembling support is  formed with an assembling section for assembling with the wire connection module, the first and second sides of the assembling support being respectively formed with boss- shaped assembling sections, the wire connection module including a first wire connection module and a second wire connection module, the first wire connection module being mounted on the first side, while the second wire connection module being mounted on the second side, the electrical contact component of the first Page 5 of 24MR2225-304/CIP Appl. No. 16/556,613 Reply to Office Action dated 12/2/2020 wire connection module forming one of the normally open module and the normally closed module, the electrical contact component of the second wire connection module forming one of the normally open module and the normally closed module, 

Allowable Subject Matter
Claims 1-38 are allowed.
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed the switch wherein the wire connection module is assembled with an assembling support, the assembling support having a first side, a second side and lateral sides connected with the first and second sides; and, wherein the fixing body includes a Y-shaped section defining an opening, the Y-shaped section serving to hold an insertion block formed on the assembling support, whereby the fixing body can be mounted and located in the chamber of the case; the case of the wire connection module being a semi-cylindrical structure, the main end wall and the mounting side being respectively formed with a main opening and a lateral opening in communication with the chamber..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.